  4:19-cr-03122-JMG-CRZ Doc # 72 Filed: 06/17/20 Page 1 of 1 - Page ID # 166



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                               4:19CR3122

      vs.
                                                               ORDER
TRACY J. ABRAM,

                   Defendant.


        Defense counsel has moved to withdraw due to a conflict of interest. (Filing
  No. 67). Defendant is eligible for appointed counsel pursuant to the Criminal Justice
  Act, 18 U.S.C. §3006A, and the Amended Criminal Justice Act Plan for the District of
  Nebraska.


        IT IS ORDERED:

        1)     Defense counsel's motion to appoint new counsel, (Filing No. 67), is
               granted. Toni M. Leija-Wilson is hereby withdrawn as counsel and
               shall promptly notify Defendant of the entry of this order.

        2)     The clerk shall delete Toni M. Leija-Wilson from any future ECF
               notifications herein.

        3)     The clerk shall forward this memorandum and order to the Federal
               Public Defender.

        4)     The Federal Public Defender shall forthwith provide the court with a
               draft appointment order (CJA Form 20) bearing the name and other
               identifying information of the CJA Panel attorney identified in
               accordance with the Criminal Justice Act Plan for this district. .

        5)     The newly appointed counsel shall promptly file an entry of
               appearance on behalf of Defendant.

        June 17, 2020.
                                               BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
